Title: General Orders, 10 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 10th 1776.
Parole Suffolk.Countersign, Albany.


General Green’s Brigade to furnish one Field Officer, two Captains, four Subalterns, four Serjeants, four Corporals, two drums and one hundred and twenty privates, to relieve the Guard to morrow morning upon Cobble-hill. Genl sullivan’s Brigade to furnish the same Number of Officers, and Men, to relieve that Guard on Monday Morning, and so alternately by each Brigade, until further orders.
Robt McKnight of Capt. Gleason’s Company, in Col. Nixon’s Regiment, tried at a General Court Martial, whereof Col. Huchinson was president, for “Desertion and inlisting in different regiments”—is found guilty by the Court, and adjudged to receive thirty-nine Lashes upon the bare back and be stopped Five Pounds, four shillings out of his pay, to repay those Officers, whom the Prisoner has defrauded.

The General approves the Sentence, and orders it to be put in execution at such time & place as the Commanding Officer of the regiment shall appoint.
